          Case 1:18-cv-04596-VEC Document 88 Filed 06/10/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF NEW YORK

                                         )
NATURAL RESOURCES DEFENSE                )
COUNCIL, INC., et al.,                   )
                                         )
                         Plaintiffs,     )
     v.                                  )   18-CV-4596 (VEC)
                                         )
U.S. DEPARTMENT OF THE                   )
INTERIOR, et al.,                        )
                                         )
                         Defendants.     )
                                         )
                                         )
NATIONAL AUDUBON SOCIETY,                )
et al.,                                  )
                                         )
                         Plaintiffs,     )
     v.                                  )   18-CV-4601 (VEC)
                                         )
U.S. DEPARTMENT OF THE                   )
INTERIOR, et al.,                        )
                                         )
                         Defendants.     )
                                         )
                                         )
STATE OF NEW YORK, et al.,               )
                                         )
                         Plaintiffs,     )
     v.                                  )   18-CV-8084 (VEC)
                                         )
U.S. DEPARTMENT OF THE                   )
INTERIOR, et al.,                        )
                                         )
                         Defendants.     )
                                         )


                  NOTICE OF FILING OF JOINT APPENDIX
        Case 1:18-cv-04596-VEC Document 88 Filed 06/10/20 Page 2 of 2



      PLEASE TAKE NOTICE that, pursuant to this Court’s Order of January 13,

2020, Dkt. 67, Plaintiffs Natural Resources Defense Council and National Wildlife

Federation (“NRDC Plaintiffs”) hereby file a Joint Appendix, in four volumes,

containing copies of those portions of the administrative record that are cited or

otherwise relied upon in the parties’ summary judgment briefs.


 Dated June 10, 2020                        Respectfully submitted,

                                            /s/ Ian Fein
                                            Ian Fein
                                            Natural Resources Defense Council
                                            111 Sutter Street, 21st Floor
                                            San Francisco, CA 94104
                                            (415) 875-6147
                                            ifein@nrdc.org

                                            Counsel for NRDC Plaintiffs
